               IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF OKLAHOMA

BRYAN KEITH RICHARDSON,                       )
                                              )
                     Plaintiff,               )
                                              )
v.                                            )   Case No. CIV-18-763-D
                                              )
UNITED STATES OF AMERICA, et al.,             )
                                              )
                     Defendants.              )


                                        ORDER

       This matter is before the Court for review of the Report and Recommendation issued

by United States Magistrate Judge Gary M. Purcell pursuant to 28 U.S.C. § 636(b)(1)(B)

and (C) on September 24, 2018. Judge Purcell recommends upon initial screening of the

Amended Complaint that Plaintiff’s claims against Defendants United States of America,

Debra Aynes, K. Deemers, A. Russell, Kristi Egleston, and S. Johnson be dismissed for

failure to state a claim upon which relief can be granted, but that Plaintiff’s claims against

the remaining defendants be allowed to proceed.

       Within the time period for an objection, Plaintiff has made a pro se filing stating

“that he DOES NOT wish to make any objections” and “[t]he Report and Recommendation

is fully accepted by the Plaintiff.”    Pl.’s Resp. [Doc. No. 15] (emphasis in original).

Thus, the Court finds that Plaintiff has affirmatively waived further review of the issues

addressed in Judge Purcell’s Report. See Moore v. United States, 950 F.2d 656, 659 (10th

Cir. 1991); see also United States v. 2121 E. 30th St., 73 F.3d 1057, 1060 (10th Cir. 1996).
      IT IS THEREFORE ORDERED that the Report and Recommendation [Doc.

No. 14] is ADOPTED in its entirety.      The action against Defendants United States of

America, Debra Aynes, K. Deemers, A. Russell, Kristi Egleston, and S. Johnson is

DISMISSED pursuant to 28 U.S.C. § 1915A(b)(1). This case remains under referral to

Judge Purcell for further proceedings.

      IT IS SO ORDERED this 5th day of October, 2018.




                                            2
